Graham, Presiding Judge,
delivered the opinion of the court:
The merchandise imported in the case at bar was stipulated in the court below to be “similar to and operating in the same general way” as that involved in Todd Shipyards Corpn. v. United States, 10 Ct. Cust. Appls. 273, T. D. 38624. In the case referred to, the articles imported were marine surface condensers, consisting of cylindrical metal vessels containing tubes, and used for the condensation of exhaust steam, in connection with steam engines, and were finished articles, ready to be connected with the pumps and steam pipes essential to their operation.
In the case before us the condensers were classified by the collector as manufactures of metal not specially provided for, under paragraph 399 of the Tariff Act of 1922. The importer protested, claiming them *323to be dutiable as machines or parts thereof under paragraph 372 of said act, directly or by similitude, with an alternative claim under paragraph 1444 of said act, as “similar articles.” The court below sustained the protest under said paragraph 372, and from that judgment the Government has appealed.
The issues in this case have already been settled adversely to the claim of the Government in United States v. Sheldon & Co., 15 Ct. Cust. Appls. 308, T. D. 42484. On the authority of the case cited, the judgment of the court below is affirmed.